Case 1:20-cv-20638-RNS Document 52 Entered on FLSD Docket 01/06/2021 Page 1 of 1




                              United States District Court
                                        for the
                              Southern District of Florida
   Brandi McKay, Plaintiff,               )
                                          )
   v.                                     ) Civil Action No. 20-20638-Civ-Scola
                                          )
   Miami-Dade County, Defendant.          )
        Order Adopting the Magistrate’s Report and Recommendations
        This matter was referred to United States Magistrate Judge Edwin G.
  Torres for either an order or a report and recommendation on the Defendant’s
  motions to tax costs. (ECF No. 47.) On December 18, 2020, Magistrate Judge
  Torres issued a report, recommending that the Court grant the motion and
  award the Defendant $4,720.98 in taxable costs. (Report & Recommendations,
  ECF No. 51.) No objections have been filed and the time to object has passed.
  Having considered Magistrate Judge Torres’s report, the record, and the
  relevant legal authorities, this Court finds Magistrate Judge Torres’s report and
  recommendation cogent and compelling.
        The Court affirms and adopts Magistrate Judge Torres’s report and
  recommendation. (ECF No. 51.) The Court grants the Defendant’s motion to
  tax costs. (ECF No. 47.) Consistent with the report, the Court awards
  $4,720.98 in taxable costs to the Defendant, Miami-Dade County to be paid by
  the Plaintiff, Brandi McKay.
        Done and ordered, at Miami, Florida, on January 5, 2021.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
